DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (Pub. No: US 20160359572 A1) in view of Cherian et al (Pub. No: US 20180206274 A1).
Regarding claim 1, Zhou et al, discloses a method (fig. 1, fig. 7) of selectively enabling (selectively enabling a hidden node procedure) a target wireless link (targeted wireless device; a mode indicator initiates the frame exchange) operable to provide communication between a first wireless device (the first device may be an AP or a STA such as AP 104, the STA 116, the STA A 232; paragraph 0084) and a second wireless device (station 114 of fig. 1; the STA 114 may 
However, Zhou et al, does not specifically teach that the target wireless link is enabled when the response frame confirms the request to enable the target wireless link.
On the other hand, Cherian et al, from the same field of endeavor, discloses a cluster identifier that may uniquely identify the group of access points in the cluster. The cluster 
Regarding claim 2,  Zhou et al as modified, discloses a method (fig. 1, fig. 7) of selectively enabling (selectively enabling a hidden node procedure) a target wireless link (targeted wireless device; a mode indicator initiates the frame exchange) operable to provide communication between a first wireless device (station 116 of fig. 1) and a second wireless device (station 114 of fig. 1; the STA 114 may include a hidden node protection control component 126) during multi-link operation (the first device determines a transmission link condition for transmitting at least one frame to a second device ; paragraph 0009, 0070), wherein the first wireless device comprises a wireless access point (AP 104) and the second wireless device comprises a wireless station (a communication link that facilitates transmission from the AP 104 to one more of the STAs 116, 112, 114, and 118; paragraph 0032, 0034).
Regarding claim 3,  Zhou et al as modified, discloses a method (fig. 1, fig. 7) of selectively enabling (selectively enabling a hidden node procedure) a target wireless link (targeted wireless device; a mode indicator initiates the frame exchange) operable to provide communication between a first wireless device (station 116 of fig. 1) and a second wireless device (station 114 of fig. 1; the STA 114 may include a hidden node protection control component 126) during multi-link operation (the first device determines a transmission link condition for transmitting at least one frame to a second device ; paragraph 0009, 0070), wherein the request frame comprises link IDs (frame type; the mode indicator may be included in the mode indicator field 418; the AP 210 may include an ID in the element ID field 411) of a plurality of target wireless links (the AP 210 may include a device indicator in the device 
	Regarding claim 4,  Zhou et al as modified, discloses a method (fig. 1, fig. 7) of selectively enabling (selectively enabling a hidden node procedure) a target wireless link (targeted wireless device; a mode indicator initiates the frame exchange) operable to provide communication between a first wireless device (station 116 of fig. 1) and a second wireless device (station 114 of fig. 1; the STA 114 may include a hidden node protection control component 126) during multi-link operation (the first device determines a transmission link condition for transmitting at least one frame to a second device ; paragraph 0009, 0070), 
 wherein the response frame denies the request to enable the target wireless link (disabling the hidden node procedure; the targeted wireless device uses enablement configurations that are preconfigured in the wireless device to determine whether to enable the hidden node protection procedure; paragraph 0071, 0072).  
	Regarding claim 6,  Zhou et al as modified, discloses a method (fig. 1, fig. 7) of selectively enabling (selectively enabling a hidden node procedure) a target wireless link 
	Regarding claim 7,  Zhou et al as modified, discloses a method (fig. 1, fig. 7) of selectively enabling (selectively enabling a hidden node procedure) a target wireless link (targeted wireless device; a mode indicator initiates the frame exchange) operable to provide communication between a first wireless device (station 116 of fig. 1) and a second wireless device (station 114 of fig. 1; the STA 114 may include a hidden node protection control component 126) during multi-link operation (the first device determines a transmission link condition for transmitting at least one frame to a second device ; paragraph 0009, 0070), wherein the currently enabled link comprises a dedicated control link that remains enabled (the hidden node protection control component 126 may control a process of determining a transmission link condition for transmitting at least one frame to a second device; paragraph 0039-0040). 
	Regarding claim 8,  Zhou et al as modified, discloses a method (fig. 1, fig. 7) of selectively enabling (selectively enabling a hidden node procedure) a target wireless link 
 wherein the first wireless device comprises a wireless station (STA 116) and the second wireless device (STA 114) comprises a wireless access point (AP 104; a communication link that facilitates transmission from the AP 104 to one more of the STAs 116, 112, 114, and 118; paragraph 0032, 0034).
	Regarding claim 9, Zhou et al, discloses a method (fig. 1, fig. 7) of selectively disabling (selectively disabling the hidden node procedure; paragraph 0071) a target wireless link (targeted wireless device; a mode indicator initiates the frame exchange) a target wireless link between a first wireless device (the first device may be an AP or a STA such as AP 104, the STA 116, the STA A 232; paragraph 0084) and a second wireless device (station 114 of fig. 1; the STA 114 may include a hidden node protection control component 126) during multi-link operation (the first device determines a transmission link condition for transmitting at least one frame to a second device ; paragraph 0009, 0070), the method comprising: transmitting (the AP 104 may transmit a beacon signal via a communication link such as the downlink 108, to other nodes (STAs) of the wireless communication system 100; in addition, the node A may transmit a frame to the node B or the node A may receive a frame from the node B; paragraph 0037, 0042) a request frame from the first wireless device (station 116 of fig. 1) to the second wireless device (the transmission link condition may include at least one of a duration required for exchanging the at least one frame, a frame type of the at least one frame, a retry count for transmitting at 
However, Zhou et al, does not specifically teach that the target wireless link is enabled when the response frame confirms the request to enable the target wireless link.
On the other hand, Cherian et al, from the same field of endeavor, discloses a cluster identifier that may uniquely identify the group of access points in the cluster. The cluster identifier may be transmitted to the station, in a frame, where the frame can be a management frame, an association response frame, a probe response frame, a beacon frame, etc. The station may then utilize the cluster identifier to coordinate communications within the cluster (paragraph 0059-0061, 0062, 0064). The frame may include: a cluster-STA identifier as well as a cluster-ID, a cluster-STA identifier. For instance, the identifiers may comprise a cluster-STA identifier for each of the stations 106a and 106b. The cluster-STA identifier for the station 106a and 106b may comprise the MAC address of station 106a and 106b, respectively. In response to the AP 104a 
	Regarding claim 10, Zhou et al as modified, discloses a method (fig. 1, fig. 7) of selectively disabling (selectively disabling the hidden node procedure; paragraph 0071) a target wireless link (targeted wireless device; a mode indicator initiates the frame exchange) a target wireless link between a first wireless device (station 116 of fig. 1) and a second wireless device 
	Regarding claim 12, Zhou et al as modified, discloses a method (fig. 1, fig. 7) of selectively disabling (selectively disabling the hidden node procedure; paragraph 0071) a target wireless link (targeted wireless device; a mode indicator initiates the frame exchange) a target wireless link between a first wireless device (station 116 of fig. 1) and a second wireless device (station 114 of fig. 1; the STA 114 may include a hidden node protection control component 126) during multi-link operation (the first device determines a transmission link condition for transmitting at least one frame to a second device ; paragraph 0009, 0070), wherein the response frame denies the request to disable the target wireless link (disabling the hidden node procedure; the targeted wireless device uses enablement configurations that are preconfigured in the wireless device to determine whether to enable the hidden node protection procedure; paragraph 0071, 0072).  
	Regarding claim 13, Zhou et al as modified, discloses a method (fig. 1, fig. 7) of selectively disabling (selectively disabling the hidden node procedure; paragraph 0071) a target wireless link (targeted wireless device; a mode indicator initiates the frame exchange) a target wireless link between a first wireless device (station 116 of fig. 1) and a second wireless device (station 114 of fig. 1; the STA 114 may include a hidden node protection control component 126) during multi-link operation (the first device determines a transmission link condition for 
	Regarding claim 14, Zhou et al as modified, discloses a method (fig. 1, fig. 7) of selectively disabling (selectively disabling the hidden node procedure; paragraph 0071) a target wireless link (targeted wireless device; a mode indicator initiates the frame exchange) a target wireless link between a first wireless device (station 116 of fig. 1) and a second wireless device (station 114 of fig. 1; the STA 114 may include a hidden node protection control component 126) during multi-link operation (the first device determines a transmission link condition for transmitting at least one frame to a second device ; paragraph 0009, 0070), wherein the request frame and the response frame are transmitted over a currently enabled link (a wireless device may obtain enablement configurations indicating one or more enabling criteria for enabling a hidden node protection procedure; the wireless device may determine whether to enable the hidden node protection procedure according to whether an enabling metric for initiating exchanging at least one frame with one or more other wireless devices is in a predefined relationship with an enabling criterion ; paragraph 0043-0044).
	Regarding claim 15, Zhou et al as modified, discloses a method (fig. 1, fig. 7) of selectively disabling (selectively disabling the hidden node procedure; paragraph 0071) a target wireless link (targeted wireless device; a mode indicator initiates the frame exchange) a target wireless link between a first wireless device (station 116 of fig. 1) and a second wireless device (station 114 of fig. 1; the STA 114 may include a hidden node protection control component 
	Regarding claim 16, Zhou et al, discloses a method (fig. 1, fig. 7) of setting up a target wake time (IE used for carrying a time indicator; timestamp information to set a common clock; enablement determination based on a time indicator; paragraph 0068, 0084) operation for a target wireless link between a first wireless device (the first device may be an AP or a STA such as AP 104, the STA 116, the STA A 232; paragraph 0084) and a second wireless device (station 114 of fig. 1; the STA 114 may include a hidden node protection control component 126) during multi-link operation (the first device determines a transmission link condition for transmitting at least one frame to a second device ; paragraph 0009, 0070), the method comprising: transmitting (the AP 104 may transmit a beacon signal via a communication link such as the downlink 108, to other nodes (STAs) of the wireless communication system 100; in addition, the node A may transmit a frame to the node B or the node A may receive a frame from the node B; paragraph 0037, 0042) a request frame (the STA B 234 may determine that the first data frame contains a request message that solicits one or more response messages from the STA B 234) from the first wireless device (station 116 of fig. 1) to the second wireless device (the transmission link condition may include at least one of a duration required for exchanging the at least one frame, a frame type of the at least one frame, a retry count for transmitting at least one medium access control service data unit in the at least one frame, and a relation type of the wireless device with respect to the one or more other wireless devices; paragraph 0043), the request frame (the STA A 
However, Zhou et al, does not specifically teach that the target wireless link is enabled when the response frame confirms the request to enable the target wireless link.
On the other hand, Cherian et al, from the same field of endeavor, discloses a cluster identifier that may uniquely identify the group of access points in the cluster. The cluster identifier may be transmitted to the station, in a frame, where the frame can be a management frame, an association response frame, a probe response frame, a beacon frame, etc. The station may then utilize the cluster identifier to coordinate communications within the cluster (paragraph 0059-0061, 0062, 0064). The frame may include a cluster-STA identifier as well as a cluster-ID, a cluster-STA identifier. For instance, the identifiers may comprise a cluster-STA identifier for each of the stations 106a and 106b. The cluster-STA identifier for the station 106a and 106b may comprise the MAC address of station 106a and 106b, respectively. In response to the AP 104a sharing such identifiers, the APs 104b-d may be enabled to send directed frames to one or both 
	Regarding claim 17, Zhou et al as modified, discloses a method (fig. 1, fig. 7) of setting up a target wake time (IE used for carrying a time indicator; timestamp information to set a common clock; enablement determination based on a time indicator; paragraph 0068, 0084) operation for a target wireless link between a first wireless device (the first device may be an AP or a STA such as AP 104, the STA 116, the STA A 232; paragraph 0084) and a second wireless 
 wherein the TWT negotiation comprises performing TWT negotiation for multiple links at the same time (paragraph 0068-0069, 0105).
	Regarding claim 18, Zhou et al as modified, discloses a method (fig. 1, fig. 7) of setting up a target wake time (IE used for carrying a time indicator; timestamp information to set a common clock; enablement determination based on a time indicator; paragraph 0068, 0084) operation for a target wireless link between a first wireless device (the first device may be an AP or a STA such as AP 104, the STA 116, the STA A 232; paragraph 0084) and a second wireless device (station 114 of fig. 1; the STA 114 may include a hidden node protection control component 126) during multi-link operation (the first device determines a transmission link condition for transmitting at least one frame to a second device ; paragraph 0009, 0070), wherein the target wireless link comprises the wireless link that carries the request frame and the response frame  (the STA A 232 may determine that a data frame to be transmitted to the STA B 234 includes a request message that solicits one or more response messages from the STA B 234;  the STA A 232 may estimate the transmission time duration T for exchanging the request message and response message; paragraph 0047-0048) 
	Regarding claim 20, Zhou et al as modified, discloses a method (fig. 1, fig. 7) of setting up a target wake time (IE used for carrying a time indicator; timestamp information to set a common clock; enablement determination based on a time indicator; paragraph 0068, 0084) operation for a target wireless link between a first wireless device (the first device may be an AP or a STA such as AP 104, the STA 116, the STA A 232; paragraph 0084) and a second wireless .
Allowable Subject Matter
Claims 5, 11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641